            Case 2:17-cv-05303-RBS Document 19 Filed 09/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



TRACY L. BEIRD                                      :
                                                    :      CIVIL ACTION
               v.                                   :
                                                    :      NO. 17-5303
LINCOLN UNIVERSITY OF THE                           :
COMMONWEALTH SYSTEM OF HIGHER                       :
EDUCATION                                           :

                                            ORDER


       AND NOW, this 17th day of September, 2020, upon consideration of Defendant’s

Motion for Summary Judgment (ECF No. 12), Plaintiff’s Response in Opposition thereto (ECF

No. 14), and Defendant’s Reply (ECF No. 16), it is ORDERED that Defendant’s Motion is

GRANTED IN PART AND DENIED IN PART, as follows:

       1.      By agreement of the parties, judgment is entered in favor of Defendant as to

               Counts IV, V, and VI of the Complaint;

       2.      Judgment is entered in favor of Defendant as to Count III of the Complaint; and

       3.      Defendant’s Motion is DENIED in all other respects.

       IT IS SO ORDERED.



                                                    BY THE COURT:

                                                    _/s/ R. Barclay Surrick_______
                                                    R. BARCLAY SURRICK, J.
